Citation Nr: 0911608	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-35 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder due to sun exposure.

2.  Entitlement to service connection for cancer of the neck 
as due to sun exposure and/or as secondary to a chronic skin 
disorder.

3.  Entitlement to service connection for a dental disorder 
(claimed as loss of teeth) as secondary to cancer of the 
neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The Veteran and his wife 
testified before the undersigned Veterans Law Judge in May 
2007; a transcript of that hearing is associated with the 
claims folder.  The issues before the Board today were 
remanded in August 2007 for further evidentiary and 
procedural development.  As discussed below, the Board finds 
that there was substantial compliance with its remand; thus, 
the Board may proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the Veteran has a current chronic skin disorder that is 
etiologically related to any incident of service, to include 
sun exposure.

2.  The competent evidence of record does not demonstrate 
that the Veteran's cancer of the neck, also diagnosed as 
poorly differentiated carcinoma of the left submandibular 
region, manifested during service or within one year of 
service, nor does the competent evidence demonstrate that it 
is etiologically related to any incident of service, to 
include sun exposure, and/or a service-connected disability.

3.  The competent medical evidence of record does not 
demonstrate that the Veteran's dental disorder (claimed as 
loss of teeth) is caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Cancer of the neck (also diagnosed as poorly 
differentiated carcinoma of the left submandibular region) 
was not incurred in or aggravated by the Veteran's active 
duty service, nor may it be presumed to have been so incurred 
or aggravated; it is also not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

3.  A dental disorder (claimed as loss of teeth) is not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A January 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in January 2005 and August 2007 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the January 2005 letter 
advised the Veteran what information and evidence was needed 
to substantiate the claims decided herein.  It also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  During the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The August 2007 letter 
provided this notice to the Veteran.  

The January 2005 letter was sent to the Veteran prior to the 
March 2005 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice in accordance with Dingess, however, was sent after 
the initial adjudication of the Veteran's claims.  
Nevertheless, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the August 
2007 letter complied with the requirements of 38 U.S.C. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after 
the notice was provided the case was readjudicated and a 
January 2009 supplemental statement of the case was provided 
to the Veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2008).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant and available VA and non-VA treatment 
records.  Requests were made for VA treatment records from 
the VA Medical Centers (MCs) in Baltimore and Philadelphia 
for the years 1946, 1947, and 1948 in accordance with the 
Board's August 2007 remand.  Unfortunately, negative replies 
were received from these facilities in January and December 
2008, respectively.  The Veteran was notified of the VAMCs' 
negative replies and informed that he might still submit the 
information himself.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  

A VA examination was not provided in conjunction with the 
Veteran's claims, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claims.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As discussed in more detail below, there is sufficient lay 
evidence of sun exposure during service as well as lay 
testimony of skin problems during service.  However, there is 
no competent evidence of record that suggests a link between 
the Veteran's current skin disorder or cancer and military 
service.  Thus, the Veteran has not satisfied the third 
element of McLendon and VA is under no duty to provide him 
with a VA examination.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran has asserted throughout this appeal that he is 
entitled to service connection for a skin disorder as well as 
cancer of the neck as due to sun exposure during service.  He 
testified in May 2007 that he was assigned to the 7th fleet 
in the Adriatic Theater during service and that this fleet 
crossed the equator.  Moreover, the Veteran stated that his 
duties included maintenance topside and that he was exposed 
to sun approximately fourteen to sixteen hours a day.  In 
addition to claiming service connection for a skin disorder 
and cancer as due to service, the Veteran also contends that 
he is entitled to service connection for a dental disorder 
(claimed as loss of teeth) as secondary to his cancer.  The 
Veteran indicated during this appeal that radiation therapy 
for his cancer led his teeth to fall out, thereby warranting 
service connection on a secondary basis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Current medical evidence reflects that the Veteran was 
diagnosed with poorly differentiated carcinoma of the left 
submandibular region in 2002.  See Medical University of 
South Carolina (MUSC) Head and Neck Clinic Record dated 
February 11, 2002.  Records associated with this diagnosis 
suggest that this is the Veteran's first diagnosis of cancer.  
Although it appears that the Veteran had some type of tumor 
removed from his left cheek in the 1980s he reported that 
testing was negative for cancer.  Id.  In addition to the 
Veteran's carcinoma of the left submandibular region, the 
medical record demonstrates that he has been diagnosed with 
solar dermatitis and intermittent sun exposed urticaria 
(hives).  See VA History and Physical Record dated March 18, 
2005; Dr. Hunter Progress Note dated April 12, 2001.  

The Veteran testified at the May 2007 Board hearing that he 
first experienced skin problems during service.  More 
specifically, the Veteran asserted that his back and arms 
were often covered in sores and that his T-shirts were 
saturated with blood as a result of these skin sores.  The 
Veteran also indicated that he was treated for these skin 
problems during service; he testified that he was given a 
salve to rub on his skin during service.  At the May 2007 
Board hearing the Veteran and his wife testified that he 
sought further treatment for his skin sores shortly after 
service separation at the Baltimore VAMC.  

Initially, the Board observes that the Veteran's service 
treatment records are silent for any skin problems.  Despite 
the Veteran's testimony that he was treated for skin sores 
with a salve, there is no indication that he ever complained 
of skin sores during service.  Moreover, there is evidence 
that he was seen on a number of occasions for chest pain; 
reports of examination of his upper body make no mention of 
any skin sores.  Similarly, there is no mention of blood-
soaked clothing.  The Veteran's January 1946 separation 
examination notes a "normal" clinical evaluation of the 
Veteran's skin.  

While not dispositive of his claims, the lack of competent 
medical evidence of chronic skin problems during service 
weighs against the Veteran's lay assertion that he has a 
current skin disorder and cancer that is related to service.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  The 
Board does not dispute that the Veteran is competent to 
testify as to his work on the deck of a U.S. naval ship and 
the fact that he was exposed to sun while performing his 
work; there is nothing of record to cast doubt on the 
credibility of this testimony.  Furthermore, the Board 
acknowledges that both the Veteran and his wife are competent 
to provide lay evidence as to the skin sores observed on the 
Veteran's body during and after service.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses); See 
Buchanan, 451 F.3d at 1337 (Board must consider a veteran's 
lay assertions despite a lack of contemporaneous evidence).  
However, as lay persons, neither the Veteran nor his wife are 
competent to state that his skin sores were manifestations of 
cancer, sun exposed urticaria, or solar dermatitis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

It is unfortunate that the VA and the Veteran have been 
unable to obtain medical records showing treatment for a 
chronic skin disorder during or shortly after service 
continuing to the present.  Absent such evidence, the Board 
finds that the first competent evidence of a chronic skin 
disorder (solar dermatitis and intermittent sun exposed 
urticaria) or cancer of the left submandibular region is more 
than forty years after the Veteran's separation from service.  
This significant lapse in time also weighs against the 
Veteran's claims for service connection.  The Board notes 
that it may, and will, consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the competent evidence fails to show that the 
Veteran has complained of the maladies at issue.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc).  

With respect to the Veteran's claim for service connection 
for cancer, the lack of competent evidence of a malignant 
tumor within one year of service separation also forecloses 
service connection on a presumptive basis.  See 38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2008) 
(certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service).

The Board has considered the Veteran's contention that his 
skin disorder and cancer are related to sun exposure during 
service.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu, supra.  
Therefore, while the Board has considered the Veteran's lay 
assertions, they do not outweigh the competent medical 
evidence of record, which fails to show that the Veteran's 
solar dermatitis, intermittent sun exposed urticaria, or 
carcinoma of the left submandibular region are related to 
active duty service.  Regarding the Veteran's skin 
disorder(s), the Board acknowledges that his urticaria and 
dermatitis appear to be sun-related.  However, none of the 
competent medical evidence expressly links these disorders to 
sun exposure during service.  And absent competent evidence 
of either disorder during service or shortly thereafter, the 
Board concludes that the current record is insufficient to 
link these disorders to sun exposure during service.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is 
prohibited from making conclusions based on its own medical 
judgment).  In this regard, the first competent evidence of 
either sun-related disorder is many years after service and 
presumably the Veteran has also experienced exposure to sun 
since service.  

In the absence of any competent evidence associating the 
Veteran's current skin disorders and/or cancer with his 
military service, to include sun exposure, the Board finds a 
preponderance of the evidence is against these claims.  Also 
weighing against his claim is the lack any in-service 
complaints or diagnosis of skin problems and a more than 
forty year lapse in time between the Veteran's active service 
and the first diagnosis of cancer, solar dermatitis, and sun 
exposed urticaria.  See Maxson, supra.  Since a preponderance 
of the evidence is against these claims, the benefit of the 
doubt rule does not apply and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Turning to the Veteran's dental claim, the Board notes that 
it previously indicated that the Veteran has claimed loss of 
teeth as secondary to treatment for carcinoma of the left 
submandibular region.  Additionally, there is some indication 
that he also claimed carcinoma as secondary to a chronic skin 
disorder.  As discussed above, service connection is not 
warranted for chronic skin disorder.  Thus, any claim for 
service connection for cancer on a secondary basis cannot 
survive.  Service connection is warranted on a secondary 
basis when the evidence demonstrates that the disability for 
which the claim is made is proximately due to or the result 
of a service-connected disease or injury or that a service-
connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. 
§ 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Similarly, the Veteran's claim for loss of teeth must 
be denied as cancer of the neck is not shown to be service-
related.  Id.


ORDER

Entitlement to service connection for a chronic skin disorder 
due to sun exposure is denied.

Entitlement to service connection for cancer of the neck as 
due to sun exposure and/or as secondary to a chronic skin 
disorder is denied.

Entitlement to service connection for a dental disorder 
(claimed as loss of teeth) as secondary to cancer of the neck 
is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


